         Case 1:20-cv-12054-LTS Document 28 Filed 03/17/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                              )
ZAAL VENTURES CORP., et al.,                  )
                                              )
        Plaintiffs,                           )
                                              )
v.                                            )      Civil No. 20-12054-LTS
                                              )
CHARLES D. BAKER, in his official             )
capacity as Governor of Massachusetts, et al. )
                                              )
        Defendants.                           )
                                              )

    ORDER ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION (DOC. NO. 11)
              AND DEFENDANTS’ MOTION TO DISMISS (DOC. NO. 16)

                                         March 17, 2021

SOROKIN, J.

        Plaintiffs Zaal Ventures Corp. and Colonial Ghosts, LLC d/b/a Salem Ghosts have filed a

motion for a preliminary injunction preventing Defendants Charles D. Baker, Michael Kennealy,

and Monica Bharel in their official capacities from enforcing a COVID-19 Order that places

restrictions on the size of outdoor guided walking tours in Massachusetts. Doc. No. 11. 1

Plaintiffs, whose business provides guided walking tours on public streets and sidewalks in

Salem, Massachusetts, allege that the COVID-19 restrictions imposed by the Defendants violate

their First Amendment and Fourteenth Amendment rights. Defendants opposed the motion, Doc.

No. 17, and Plaintiffs replied, Doc. No. 18. Defendants additionally filed a Motion to Dismiss,

Doc. No. 16, which Plaintiffs opposed, Doc. No. 21. The Court held a hearing on March 9, 2021.




1
 Citations to “Doc. No. __” reference documents appearing on the court’s electronic docketing
system; pincites are to the page numbers in the ECF header.
           Case 1:20-cv-12054-LTS Document 28 Filed 03/17/21 Page 2 of 10




For the reasons that follow, Plaintiffs’ Motion for Preliminary Injunction is DENIED and

Defendants’ Motion to Dismiss is ALLOWED.

    I.   FACTS

          The facts are drawn from Plaintiffs’ Amended Complaint, Doc. No. 7. The Court also

considers the COVID-19 Orders issued by Defendants, which are linked throughout both parties’

briefs and appended to Defendants’ papers at Doc. No. 16-1 and Doc. No. 23-1. 2

          Plaintiffs operate outdoor guided walking tours in Salem, Massachusetts. Doc. No. 7 ¶ 2.

Prior to the COVID-19 pandemic, Plaintiffs were allowed to have 50 people participate in a

single guided tour under local law. Id. ¶ 61. On March 10, 2020, Governor Charles D. Baker

declared a state of emergency in the Commonwealth of Massachusetts due to the outbreak of the

COVID-19 pandemic. Id. ¶ 17. In the months that followed, Governor Baker issued a variety of

executive orders that addressed the pandemic, including limiting business operations and group

gatherings. See id. ¶¶ 18–45. Initially, businesses that did not provide essential services were

shuttered, including Plaintiffs’ business. Id. ¶ 18. Sightseeing and organized tours (such as

Plaintiffs’ tours), which were designated “Phase III” businesses, were allowed to reopen

beginning July 6, 2020. Id. ¶¶ 24–25, 28. These businesses were allowed to reopen subject to

sector-specific rules. For guided tours, the sector-specific rule stated, under a heading titled



2
  A Court generally “may not consider any documents that are outside of the complaint, or not
expressly incorporated therein, unless the motion is converted into one for summary judgment.”
Alternative Energy Inc. v. St. Paul Fire & Marine Ins. Co., 267 F.3d 30, 33 (1st Cir. 2001). An
exception exists, however, “for documents the authenticity of which [is] not disputed by the
parties; for official public records; for documents central to plaintiff[’s] claim; or for documents
sufficiently referred to in the complaint.” Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993). Such
documents “merge[] into the pleadings” and may be considered in a motion to dismiss pursuant
to Rule 12(b)(6). Alternative Energy, 267 F.3d at 33. The COVID-19 Orders are official public
documents; their authenticity is not disputed; and they are central to Plaintiffs’ claims and are
referred to throughout the complaint.

                                                  2
          Case 1:20-cv-12054-LTS Document 28 Filed 03/17/21 Page 3 of 10




“Group Size Limitations for Guided Tours”: “Tour operators must limit group size in walking

tours to no more than 10 persons (including guides).” Doc. No. 16-1 at 62. This guided walking

tour size limit remained in place until November 5, 2020, at which point a reissued version of the

sector-specific rules raised the walking tour cap to no more than 12 persons, including guides. Id.

at 71. The COVID-19 Orders do not provide a definition of a “walking tour.” Plaintiffs further

allege that while the COVID-19 Orders have prohibited or limited the size of group gatherings in

a variety of settings including “outdoor gatherings,” 3 the COVID-19 Orders expressly exempt

“[o]utdoor gatherings for the purpose of political expression” from the “outdoor gathering” size

restrictions. Doc. No. 7 ¶¶ 31–32, 44. Plaintiffs make no claim that they qualify under the

political expression exemption or that their walking tours constitute “outdoor gatherings” within

the meaning of the COVID-19 Orders.

        Defendants submitted supplemental authority on February 23, 2021, noting that

additional executive orders and sector-specific safety standards were issued after they filed their

Motion to Dismiss and accompanying memorandum. Doc. No. 23. Guided walking tours remain

capped at 12 people. Doc. No. 23-1 at 15. General gathering limits are capped at 10 people

indoors and 25 people outdoors, while “[o]utdoor gatherings for the purpose of political

expression” remain exempt from any size limitation. Id. at 9.

    II. MOTION TO DISMISS

       The Court turns first to resolve the Motion to Dismiss because advancing a viable claim is

a necessary predicate to satisfying the likelihood of success element of the criteria for issuing

preliminary injunctive relief.



3
  The July 2, 2020 COVID-19 Order (Order No. 44) defined gatherings as follows: “Gatherings .
. . include, without limitation, community, civic, public, leisure, sporting events, concerts,
conferences, fundraisers, fairs, festivals, and other similar events or activities.” Doc. No. 7 ¶ 30.
                                                  3
         Case 1:20-cv-12054-LTS Document 28 Filed 03/17/21 Page 4 of 10




        A. Legal Standard

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). In evaluating a complaint, the court “must accept all well-pleaded facts alleged in the

Complaint as true and draw all reasonable inferences in favor of the plaintiff.” Watterson v.

Page, 987 F.2d 1, 3 (1st Cir. 1993). A complaint must be dismissed for failure to state a claim

when it lacks “factual allegations, either direct or inferential, respecting each material element

necessary to sustain recovery under some actionable legal theory.” Berner v. Delahanty, 129

F.3d 20, 25 (1st Cir. 1997).

        B. Discussion

        Plaintiffs have agreed to dismiss all claims against Defendants for compensatory

damages, as Plaintiffs have brought suit against Defendants in their official capacity. Doc. No.

21 at 6; see Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70–71 (1989) (state officials sued

for monetary damages in their official capacity are not “persons” amenable to suit). Thus, all that

remains before this Court are Plaintiffs’ claims for injunctive relief.

        As a preliminary matter, in interpreting the COVID-19 Orders, the Court looks to the

plain meaning of their language, as is customary under Massachusetts law. See Rockland Tr. Co.

v. Langone, 75 N.E.3d 594, 597 (Mass. 2017). The Court interprets the sector-specific rules

regarding guided walking tours to apply to all guided walking tours, regardless of the content

that guides provide on the tour, as the language contains no exceptions or limitations. Moreover,

at the Court’s March 9, 2021 hearing, the Commonwealth explained that the regulation applies

even to a walking tour that contains political content. The Attorney General has “has control over



                                                   4
         Case 1:20-cv-12054-LTS Document 28 Filed 03/17/21 Page 5 of 10




the conduct of litigation involving the Commonwealth,” Sec’y of Admin. & Fin. v. Attorney

General, 326 N.E.2d 334, 336 (Mass. 1975), and thus the Court accepts this representation as the

binding position of the Commonwealth in this lawsuit as to the scope of the COVID-19 Orders.

Additionally, Plaintiffs agreed at the hearing that their business provides guided walking tours

and is not another kind of “outdoor gathering” described by the COVID-19 Orders.

       With these points in mind, the Court addresses Plaintiffs’ First Amendment and

Fourteenth Amendment claims below.

                1. First Amendment Claim (Count I)

       Plaintiffs first allege that Defendants’ COVID-19 Orders have violated Plaintiffs’ First

Amendment right to engage in free speech. Doc. No. 7 ¶ 72. The First Amendment provides that

Congress, and by incorporation, the States, “shall make no law . . . abridging the freedom of

speech.” U.S. Const. amend I; see Wine & Spirits Retailers, Inc. v. Rhode Island, 418 F.3d 36,

47 (1st Cir. 2005). This protection applies to “symbolic or expressive conduct” as well as actual

speech. Virginia v. Black, 538 U.S. 343, 358 (2003). The Supreme Court has held that two types

of restrictions that may have the incidental effect of burdening expression implicate the First

Amendment: (1) restrictions “where it was conduct with a significant expressive element that

drew the legal remedy in the first place” and (2) restrictions “where a statute based on a

nonexpressive activity has the inevitable effect of singling out those engaged in expressive

activity.” Arcara v. Cloud Books, Inc., 478 U.S. 697, 706–07 (1986).

       The First Amendment is not implicated here because Plaintiffs do not plausibly allege

that the COVID-19 Orders fall into either category. First, the restriction on the number of

participants in a walking tour was imposed to prevent the spread of COVID-19, not to prevent




                                                 5
         Case 1:20-cv-12054-LTS Document 28 Filed 03/17/21 Page 6 of 10




any expressive aspects of guided tours. 4 Cf. Arcara, 478 U.S. at 707 (“the First Amendment is

not implicated by the enforcement of a public health regulation of general application against the

physical premises in which respondents happen to” engage in expressive activity); Mitchell v.

Newsom, No. CV208709DSFGJSX, 2020 WL 7647741, at *4 (C.D. Cal. Dec. 23, 2020) (noting

that COVID-19 Order closing tattoo parlors did not fall into first Arcara category because it “was

not imposed to prevent the expressive element of tattooing”). The restriction does not regulate

speech or expressive conduct—tour guides are free to speak or not speak, and the content of tour

guides’ speech is not subject to sanction. Nowhere do Plaintiffs allege that the specific size of

each tour they give is in itself expressive. In fact, they allege that prior to the COVID-19

pandemic, they were subject to other local laws that limited the size of their tour groups, with

which they presumably complied. See Doc. No. 7 ¶ 61.

       Second, Plaintiffs do not plausibly allege that the COVID-19 Orders have the “inevitable

effect” of “singling out” those engaged in expressive activity. In Minneapolis Star & Tribune Co.

v. Minnesota Commissioner of Revenue, 460 U.S. 575, 592 (1983), the Supreme Court struck

down a tax imposed on the sale of large quantities of newsprint and ink. In Arcara, the Supreme

Court explained that the Minneapolis Star tax fell into the second category of regulations that

implicate the First Amendment because “even though the tax was imposed upon a nonexpressive

activity . . . the burden of the tax inevitably fell disproportionately—in fact, almost exclusively”



4
  Plaintiffs rely on Billups v. City of Charleston, 961 F.3d 673, 683–84 (4th Cir. 2020) to argue
that guided tours on public sidewalks are a form of expression protected by the First Amendment
and thus limitations on the amount of people who may participate unconstitutionally restricts
expression. Doc. No. 21 at 6-8. Even assuming that guided tours are a protected form of
expression, Billups does not impact the Court’s analysis here. The ordinance at issue in Billups
was subject to First Amendment scrutiny because it directly prohibited tour guides from
“speaking to visitors . . . on certain public sidewalks and streets.” 961 F.3d at 683. In other
words, it targeted the expressive aspects of a guided tour, which the COVID-19 Orders do not.

                                                  6
         Case 1:20-cv-12054-LTS Document 28 Filed 03/17/21 Page 7 of 10




on the newspaper industry, which was exercising First Amendment rights. Arcara, 478 U.S. at

704. The COVID-19 Orders do not disproportionately or exclusively burden the tour industry. In

fact, a wide variety of outdoor businesses that involve individuals gathering in close physical

proximity are subject to group size restrictions of roughly 10-12 people, including organized

hikes, camping, rafting, and hunting classes. See Doc. No. 16-1 at 49, 53, 57, 59, 82.

       Plaintiffs further argue that they have been “singled out” because the COVID-19 Orders

exempt from size restrictions imposed on “outdoor gatherings” those “gatherings for the purpose

of political expression.” Doc. No. 21 at 8. They use this same argument to allege that the

COVID-19 Order is a content-based restriction on their speech, because it treats political speech

differently from other speech. Doc. No. 12 at 9–10. This argument is not well-founded. The

walking tour restriction Plaintiffs challenge applies to an entire sector (museums, cultural and

historical facilities, and guided tours), and the COVID-19 Orders treat commercial activities with

similar characteristics similarly. To the extent that walking tour groups are treated differently

from anything else, the distinction is based on conduct—engaging in the activity of going on a

tour—and not the content of speech or expression. Cf. Nat’l Ass’n of Theatre Owners v.

Murphy, No. 320CV8298BRMTJB, 2020 WL 5627145, at *10 (D.N.J. Aug. 18, 2020) (finding

no content-based restriction on speech where COVID-19 order closed movie theaters but

exempted political gatherings because “the impetus for the closure of movie theaters is the

conduct at the theaters, rather than the content that would be shown”). Indeed, here the size

limitation imposed on walking tours applies to all walking tours without regard to the speech

content of the tour. The exception for political purposes does not apply to the walking tour

limitation—rather, it applies to the limitation on outdoor gatherings, and Plaintiffs have never

contended that their conduct constitutes an outdoor gathering within the meaning of the COVID-



                                                  7
         Case 1:20-cv-12054-LTS Document 28 Filed 03/17/21 Page 8 of 10




19 Orders. Thus, Plaintiffs have not plausibly alleged a violation of their First Amendment rights

based on the COVID-19 Orders.

                2. Fourteenth Amendment Claim (Count II)

       Plaintiffs next allege that Defendants’ COVID-19 Orders violate the Equal Protection

Clause of the Fourteenth Amendment, which provides that no State shall “deny to any person

within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV. Plaintiffs claim

that the walking tour size limit of 12 persons denies them equal protection because it imposes a

different size cap on walking tours from outdoor political gatherings (which are unrestricted) and

vehicular tours (which operate at a capacity reduced by percentage, rather than under a fixed

cap). Doc. No. 7 ¶ 82; Doc. No. 21 ¶ 12–13. Plaintiffs do not plausibly allege that the COVID-19

Orders employ classifications subject to heightened scrutiny or implicate a fundamental right,

and thus rational basis review applies. Kittery Motorcycle, Inc. v. Rowe, 320 F.3d 42, 47 (1st

Cir. 2003). The COVID-19 Orders are regulating different activities—walking tours and outdoor

gatherings—which have different characteristics not subject to constitutional protection. “A law

survives rational basis review so long as the law is rationally related to a legitimate governmental

interest.” Cook v. Gates, 528 F.3d 42, 55 (1st Cir. 2008) (citation omitted). It is indisputable that

the government has a legitimate interest in reducing the risk of COVID-19 transmission.

Limiting guided tours, particularly those that involve speaking and other behavior that may

contribute to virus transmission, is rationally related to that interest. To the extent that guided

walking tours are treated differently from vehicular tours under the COVID-19 Orders,

Defendants point out a rational distinction—on a vehicular tour, the space between guests is

fixed for the duration of the tour and a percentage-based cap allows guests to maintain sufficient

distance, while a walking tour involves moving through different spaces and is more likely to



                                                   8
         Case 1:20-cv-12054-LTS Document 28 Filed 03/17/21 Page 9 of 10




encourage crowding around a guide. Doc. No. 17 at 14–15. The Court discusses the “preferential

treatment” afforded to outdoor political gatherings in the First Amendment section above.

Plaintiffs have failed to plausibly allege a violation of their Fourteenth Amendment rights.

 III. MOTION FOR PRELIMINARY INJUNCTION

        Because the Court allows Defendants’ motion to dismiss, Plaintiffs’ motion for injunctive

relief is moot. In any event, Plaintiffs are not entitled to an injunction. To obtain injunctive relief,

the Court must consider: (1) the movant’s likelihood of success on the merits; (2) the likelihood

of the movant suffering irreparable harm; (3) the balance of equities; and (4) whether granting

the injunction is in the public interest. See Corp. Techs., Inc. v. Harnett, 731 F.3d 6, 9 (1st Cir.

2013). Plaintiffs “bear[] the burden of establishing that these four factors weigh in [their]

favor.” Esso Standard Oil Co. v. Monroig-Zayas, 445 F.3d 13, 18 (1st Cir. 2006) (citation

omitted). Plaintiffs have failed to establish that the first factor—likelihood of success on the

merits—weighs in their favor. Consequently, the Court need not address the remaining prongs of

this test. Plaintiffs’ Motion for Preliminary Injunction is DENIED.

 IV. CONCLUSION

        One last point bears mention. The record indicates that the COVID-19 Orders have

created great difficulty for Plaintiffs and their employees. The record also suggests that Plaintiffs

have developed substantial measures to protect the safety of tour guides, customers, and

passersby in their entirely outdoor operation, rendering their operation safer in terms of the risk

of virus transmission than they were before the onset of the pandemic. The Court’s ruling

measures only the constitutionality of the challenged orders. The reasonableness and wisdom of

the particular details of the orders is a matter for the Commonwealth.




                                                   9
       Case 1:20-cv-12054-LTS Document 28 Filed 03/17/21 Page 10 of 10




      For the foregoing reasons, Plaintiffs’ Motion for Preliminary Injunction (Doc. No. 11) is

DENIED and Defendants’ Motion to Dismiss (Doc. No. 16) is ALLOWED.



                                                   SO ORDERED.


                                                   /s/ Leo T. Sorokin
                                                   Leo T. Sorokin
                                                   United States District Judge




                                              10
